Title: To Benjamin Franklin from James Elphinston: Bill for William Temple Franklin’s Education, 4 July 1769
From: Elphinston, James
To: Franklin, Benjamin


[July 4. 1769]
Master William Temple
July 4. 1769


One half year’s board and Education
15.
..
..


One half year’s dancing
2.
2.



Education, a poem, bound

3.
6


Copybooks, paper, pens and ink &c

6.
6


Mending of cloaths

5.
6


Haircutting, twice

2.



Money

7.
6


An Apothecary’s bill
1.
10.
.


Extra’s during ilness
1.
1.



Seat in Church

6



Servants

  5
  



£21.
9.
.


Received the above in full
James Elphinston

  [In another hand]: Supposed to be paid in BF’s Absence by Mrs. Stevenson

 
Endorsed: Master William Temple / July 4. 1769 / No 19 Elphinston’s Bill  Schooling for Mastr Temple pd July 4 1769
